DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2 and 5-12 are pending.  Claims 1-2 and 5-12 have been amended and claims 3-4 have been cancelled without prejudice or disclaimer.

Response to Arguments
With respect to Claims 1-2 and 5-12 being interpreted under 35 USC 112(f), after review and consideration of the submitted amendments on 11/9/21, the interpretation is no longer applicable and has been withdrawn.
With respect to the rejection under 35 USC 103(a), the Applicant’s representative argues that the prior art of Weitzman fails to disclose or teach the limitation “decreases the frame rate from the second value to the basic value over a predetermined period of time” (see Remarks – 11/9/21, pg. 8-9).  Specifically, the Applicant’s representative discussed ‘option 4’ of Fig. 6 as requiring an operation to “thereafter gradually returned to the basic value over a predetermined period of time (one second)”.     Moreover, the Applicant’s argues that Weitzman “holdoff period” does not satisfy a predetermined period of time because it is a period to hold off changing the frame rate but “does not disclose a predetermined time over which the frame rate changes; i.e. the slope of the frame rate change over time” (see Remarks, pg. 9).  The Examiner respectfully disagrees.  The Applicant’s argument is not commensurate with the broader scope of the claimed invention as there is no requirement for the “slope of the frame rate change over time” as argued (see Remarks, pg. 8-10).  In see Specification, Fig. 6, 0050).
With respect to Weitzman, the prior art discloses that after a predetermined period of time the FPS rate may revert to the lower pre-event rate (see Weitzman, 0020) and that after a hold off period, the system may go back to a power save mode by reducing FPS (see Weitzman, 0039).  Moreover, Weitzman discloses that the different rates and different activities may switch between increasing and decreasing FPS rates at different “rates of time changes” (see Weitzman, 0027).  Stated differently, Weitzman discloses reverting back after increasing the frame rate to the second value and decreasing the frame rate from a second value to the basic value which occurs over a predetermined period of time (see Weitzman, 0020, 0027, 0039, wherein different rate of time changes indicates that the change occurs over a period of time).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.   
With respect to the “hold off period”, the Applicant’s representative argues that it is not “a predetermined period of time” because it not the period in which the “frame rate changes” (see Remarks, pg. 8-9).  However, this is an over-simplification of the “hold off period” because it is relevant to determine transitioning the system as it relates to the “FPS Reduction Solution” (see Weitzman, 0027-0029).  Specifically, the “hold off period” is critical to provide a period of time for which the system may calculate which frames to drop or not to allow for improving and adjusting the FPS to allow the system to continue providing smooth user experience (see Weitzman, 0042, 0045).  Stated differently, the “hold off period” is critical to the system for decreasing the frame rate to revert from the second value to the basic value and it is possible that the “hold off period” may see Weitzman, 0027, 0039, 0042, wherein the predetermined period of time includes “a hold off period and reverting back to a basic value”).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below. 
Furthermore, claims 2 and 6-12 which depend from or include features similar to those discussed above with regard to claim 1 are maintained for substantially the same reasons as discussed above.
       
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weitzman et al. (US 2016/0224092 A1).
Regarding claim 1, Weitzman discloses a game control device (see Weitzman, device 300 of Fig. 3B, 0008, 0042-0044, includes a suite of power-saving techniques for software modules and apps such as Games) comprising:
a processor configured to: basic value setting means for setting a basic value of a frame rate of a screen, based on a basic value setting operation by a user (see Weitzman, 0008-0009, 0013, 0021, Claims 1-2, wherein the processor of a mobile device or computer system provides a basic value is the predetermined FPS rates for different apps or programs);
determine a presence or absence of an operation relative to a user operation while an application is being executed (see Weitzman, 0008 0018, 0021, 0027, wherein the touch event processing software mechanism determines a presence or absence of a touch event while the app is executed); and
change the frame rate of the screen (see Weitzman, 0042, 0044-0045, wherein the processor 302 is a means to control changes in FPS), based on a result of the determination (see Weitzman, 0044, wherein the control of the FPS is dependent upon determination of an operation relative to user input), while the app is being executed (see Weitzman, 0042, wherein the OS provides the command to the application that are configured to save power by reducing the FPS and increase the FPS to improve user’s experience), such that the frame rate is set to a value lower than the basic value when no user operation is performed while the app is being executed (see Weitzman, Fig. 4, wherein the state is a no/static touch of a finger motion or touch is determined); increase the frame rate to a second value higher than the basic value when the processor determined the presence of a user operation (see Weitzman, 0039-0040, 0042, 0044-0045, wherein the detection of a Type I command increases the FPS); wherein after increasing the frame rate to the second value, the see Weitzman, 0016, 0020, 0036).  Although, Weitzman teach a power management system to increase the FPS, decrease the FPS, or not change the FPS (see Weitzman, 0013), it does not explicitly disclose the application as a game or a game screen.  However, Weitzman teach that implementing the power saving techniques can be applied to apps such as Games, Maps and navigation, Social networking and web browsers (see Weitzman, 0008).  One would have been motivated to apply the teachings of Weitzman to a game app in order to yield the predictable result for the purpose of managing, optimizing, and reducing the power consumption of a mobile device (see Weitzman, 0007).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to adjust a frame rate of a game screen based on determination of an operation relative to operating means while the game is being executed for the purpose of implementing power saving techniques.   
Additionally, Weitzman does not explicitly disclose wherein the “frame rate is set to a value lower than the basic value when no operation relative to the operating means is performed”.  However, Weitzman teach that each application includes a predetermined FPS rates and the FPS rate may be reduced to set a power save mode (see 0020, 0039).  Stated differently, the predetermined FPS rates for the apps are analogous to a basic value and setting a power save mode by reducing the FPS after a hold off period and no touch event has occurred within or outside of the holdoff period (see Weitzman, 0016, 0020, 0036).  One would have been motivated to set a power save mode to a level lower level than the basic level to yield the predictable result as reducing FPS rates yields the predictable result of improving power saving (see Weitzman, 0008
Regarding claim 2, Weitzman teach the game control device according to claim 1, wherein the processor is further configured to: determines whether a state with no operation continues for a reference period of time (see Weitzman, Fig. 4, 0020, 0039, wherein the hold off period is a period of time to determine whether a state with no operation continues), and
decrease the frame rate when to a first value lower than the basic value when the processor determines that the state with no user operation continues for the reference period of time (see Weitzman, 0020-0021, 0036, 0039, wherein after the predetermined period which is the reference period of time the FPS rates may revert to the lower, pre-event rate or after such a hold off period to go back to a power save mode by reducing FPS which is lower than the pre-event rate such as the FPS set by the app retrieved from a look-up table).  
Regarding claim 6, Weitzman disclose the game control device according to claim 2, wherein the processor increases the frame rate to the basic value when the processor determines the presence of a user operation (see Weitzman, 0020, 0038, wherein the FPS is increased upon identifying a user interaction to improve the user’s experience), with the frame rate decrease to the first value (see Weitzman, 0038, wherein the system is operating in the decreased FPS).
Regarding claim 7, Weitzman discloses the game control device according to claim 1, wherein the processor increases the frame rate to a value higher than the basic value when a situation of the game is a specific situation (see Weitzman, Figs. 3B, 0008, 0020-0021, 0040, 0042-0044, wherein the app is a game which includes a predetermined FPS rate which is a basic value and a state in the app may increase the frame rate to a higher FPS as an intrinsic reason of the application such as providing a Type I command or a specific situation such as the user moves around the map or zooms in and out).
Regarding claim 8, Weitzman discloses the game control device according to claim 1, wherein the processor is further configured to: select any of a plurality of kinds of aspects as an aspect for changing the frame rate (see Weitzman, 0020-0021, 0027, wherein a user selection to move around a map or zooms in selects an aspect change that increases and accelerates the FPS rate or via a look up table associated with app), based on a change aspect selection operation by the user (see Weitzman, 0020, 0034, 0036, wherein the operation is to move around the map increases the FPS and selection of sending an audio message leads to reducing fps which may result in better power conservation), wherein the processor changes the frame rate according to the selected aspect (see Weitzman, 0021, 0027, wherein an aspect is selected by touch activities or look-up table which changes to have different FPS rates).
Regarding claim 9, Weitzman discloses the game control device according to claim 1, wherein the processor is further configured to: determine whether to change the frame rate (see Weitzman, 0015, 0042, 0044-0045, wherein processor executes wherein the system is configured to change the FPS due to a user interface, a reason of the application, or the operating system by determining a category of commands that increase the FPS, decrease the FPS, or not change the FPS), based on a change necessity/non-necessity selection operation by the user (see Weitzman, 0017, 0040, wherein the change is based on a selection by the user is of a Type I/Type 2 command which is analogous to a change necessity/non-necessity selection operation).
Regarding claim 10, Weitzman discloses the game control device according to claim 8, wherein the processor is further configured to: determine whether to change the frame rate (see Weitzman, 0015, 0042, 0044-0045, wherein processor executes wherein the system is configured to change the FPS due to a user interface, a reason of the application, or the operating system by determining a category of commands that increase the FPS, decrease the FPS, or not change the FPS), based on a change/non-necessity selection operation by the user (see Weitzman, 0017, 0040, wherein the change is based on a selection by the user is of a Type I/Type 2 command which is analogous to a change necessity/non-necessity selection operation).
Regarding claims 11-12, Weitzman discloses a game system and a computer-readable non-transitory information storage medium storing a program for causing a computer comprising (see Weitzman, device 300 and memory 306 of Fig. 3B, 0008, 0042-0044, includes a game system and a memory including a suite of power-saving techniques for software modules and apps such as Games) 
a processor configured to: set a basic value of a frame rate of a screen, based on a basic value setting operation by a user (see Weitzman, 0008-0009, 0013, 0021, Claims 1-2, wherein the processor of a mobile device or computer system provides a basic value is the predetermined FPS rates for different apps or programs);
determine the presence or absence of a user operation while an application is being executed (see Weitzman, 0008 0018, 0021, 0027, wherein the touch event processing software mechanism determines a presence or absence of a touch event while the app is executed); and
change the frame rate of the screen (see Weitzman, 0042, 0044-0045, wherein the processor 302 is a means to control changes in FPS), based on a result of the determination (see Weitzman, 0044, wherein the control of the FPS is dependent upon determination of an operation relative to user input), while the app is being executed (see Weitzman, 0042, wherein the OS provides the command to the application that are configured to save power by reducing the FPS and increase the FPS to improve user’s experience), such that the frame rate is set to a value lower than the basic value when no user operation is performed (see Weitzman, Fig. 4, wherein the state is a no/static touch of a finger motion or touch is determined); increase the frame rate to a second value higher than the basic value when the processor determined the presence of a user operation (see Weitzman, 0039-0040, 0042, 0044-0045, wherein the detection of a Type I command increases the FPS); wherein after increasing the frame rate to the second value, the processor decreases the frame rate from the second value to the basic value over a predetermined period of time (see Weitzman, 0016, 0020, 0036).  Although, Weitzman teach a power management system to increase the FPS, decrease the FPS, or not change the FPS (see Weitzman, 0013), it does not explicitly disclose the application as a game or a game screen.  However, Weitzman teach that implementing the power saving techniques can be applied to apps such as Games, Maps and navigation, Social networking and web browsers (see Weitzman, 0008).  One would have been motivated to apply the teachings of Weitzman to a game app in order to yield the predictable result for the purpose of managing, optimizing, and reducing the power consumption of a mobile device (see Weitzman, 0007).  Therefore it would have been 
Additionally, Weitzman does not explicitly disclose wherein the “frame rate is set to a value lower than the basic value when no operation relative to the operating means is performed”.  However, Weitzman teach that each application includes a predetermined FPS rates and the FPS rate may be reduced to set a power save mode (see 0020, 0039).  Stated differently, the predetermined FPS rates for the apps are analogous to a basic value and setting a power save mode by reducing the FPS after a hold off period and no touch event has occurred within or outside of the holdoff period (see Weitzman, 0016, 0020, 0036).  One would have been motivated to set a power save mode to a level lower level than the basic level to yield the predictable result as reducing FPS rates yields the predictable result of improving power saving (see Weitzman, 0008).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the frame rate is set to a value lower than the basic value when no operation relative to the operating means is performed while the app is being executed for the purpose of increasing power saving in the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        /Jay Trent Liddle/Primary Examiner, Art Unit 3715